Citation Nr: 1544215	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to November 1980 and from September 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

The Veteran withdrew his appeal of the claim of entitlement to service connection for obstructive sleep apnea in an October 2015 correspondence.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2015 correspondence, the Veteran stated that he was withdrawing his appeal for entitlement to service connection for obstructive sleep apnea.  See June 2015 Report of General Information.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he was withdrawing his appeal.  When the Board received the Veteran's October 2015 correspondence, it had not yet issued a decision on this claim. Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2015). 

Accordingly, further action by the Board on the service connection claim for obstructive sleep apnea is not appropriate and the Veteran's appeal should be dismissed.  Id. 


ORDER

Entitlement to service connection for obstructive sleep apnea is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


